Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 4, 1998, convicting defendant, after a jury trial, of four counts of grand larceny in the fourth degree and three counts of criminal possession of stolen property in the fourth degree, and sentencing her, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s application made pursuant to Batson v Kentucky (476 US 79). The record supports *368the court’s determination that the prosecutor’s proffered justifications for striking three prospective jurors were not pretextual. The court’s findings in this regard are entitled to “great deference” (People v Hernandez, 75 NY2d 350, 356, affd 500 US 352). The court properly credited the prosecutor’s disclaimer of having treated similarly situated panelists disparately on the basis of race, since there were significant differences in the situations of the challenged and unchallenged panelists at issue.
During jury selection, the court properly exercised its discretion in imposing reasonable time limits upon voir dire and in precluding several questions by defense counsel that were repetitious and improper in form (see, People v Jean, 75 NY2d 744; People v Boulware, 29 NY2d 135, 140, cert denied 405 US 995). Defendant was not precluded from pursuing any relevant lines of inquiry. Concur — Williams, J.P., Mazzarelli, Rosenberger, Wallach and Lerner, JJ.